Case 0:21-cv-60456-WPD Document 7-4 Entered on FLSD Docket 03/25/2021 Page 1 of 2

JK LAW, P.A.
ATTORNEYS & ADVISORS
995 §, FEDERAL HIGHWAY, SUITE 125
BOCA RATON, FL 33482

TELEPHONE 561-048-6304

+

BRANDON M. ESPOSITO, OF COUNSEL
i NEM: ROF ORDA RAR OPA FACSIMILE 886-718-8862 MEMBER OF FLORIDA BAR
MEMBER OF FLO
February 3, 2021

Via Certified Mail & E-Mail: dsugarman@kbriegal.com.

Deborah $. Sugarman

Kaye Bender Rembaum, P.L.
1200 Park Central Bivd. South”

Pompano Beach, FL 33064

Re: - Sabal Ridge Apartment Association, Inc.
Property Address: 7505. Ocean Blvd, #1-5S
Boca Raton, FL 33432

Dear Mrs. Sugarman:

Per your email dated January 28, 2021, as demanded, please find enclosed a check made payable
to your firm in the amount of $18,709.54 which amount represents $14,924.43 of outstanding HOA
fees, $3,538.00 of attorney fees, and $247.11 of the increase in January 2021 HOA fees. Please

be advised that our clients make this payment under protest due to your improper threat of
litigation.

Sincerely,

    

ohn Kochkerian, Esq.
JK Law, P.A.
Case 0:21-cv-60456-WPD Document 7-4 Entered on FLSD Docket 03/25/2021 Page 2 of 2

 

442
REG H POPE Ef S7-85/1119 72
MICHELE-S POPE 2 hoy Y ZY

 

+ pecote Kaye Gndr-bynbeuan FA. gi W709 ‘
‘alten Ripe eis a, WA TT ola 1H BE
Zs “omen ANA ind DUK | SF, | oe

Fort i Arnos Demandech,

* GRE BGOOERSS: #5629c0584" dOkke

Cres

 

   

 
